Exhibit 99.1 Crexendo Reports Fourth Quarter and Year End December 31, 2015 Financial Results PHOENIX, AZ—(Marketwired – March 1, 2016) Crexendo, Inc. (OTCQX: CXDO), a hosted services company that provides hosted telecommunications services, hosted website services, website development software and broadband internet services for businesses and entrepreneurs, today reported financial results for its fourth quarter and year ended December 31, 2015. Financial highlights for the 2015 fourth quarter Consolidated revenue for the fourth quarter of 2015 increased 6% to $2.1 million compared to $2.0 million for the fourth quarter of 2014. Hosted Telecommunications Services Segment revenue for the fourth quarter of 2015 increased 27% to $1.7 million compared to $1.3 million for the fourth quarter of 2014. Web Services Segment revenue for the fourth quarter of 2015 decreased 37% to $407,000, compared to $645,000 for the fourth quarter of 2014.Revenue from our Web Services Segment declined due to our strategic decision to limit our web services to our enterprise sized customers, our declining extended payment term arrangements (EPTAs) cash collections, and decrease in website hosting customers. Consolidated operating expenses for the fourth quarter of 2015 decreased 9% to $3.4 million compared to $3.8 million for the fourth quarter of 2014. On a GAAP basis, the Company reported a $(1.3) million net loss for the fourth quarter of 2015, or $(0.10) loss per diluted common share, compared to net loss of $(1.7) million or $(0.15) loss per diluted common share for the fourth quarter of 2014. Non-GAAP net loss was $(0.6) million for the fourth quarter of 2015, or $(0.05) loss per diluted common share, compared to a non-GAAP net loss of $(1.2) million or $(0.10) loss per diluted common share for the fourth quarter of 2014. EBITDA for the fourth quarter of 2015 was $(1.3) million compared to $(1.7) million for the fourth quarter of 2014.Adjusted EBITDA for the fourth quarter of 2015 was $(0.7) million compared to $(1.2) million for the fourth quarter of 2014. Financial highlights for the year ended December 31, 2015 Consolidated revenue for the year ended December 31, 2015 increased 3% to $7.8 million compared to $7.6 million for the year ended December 31, 2014. Hosted Telecommunications Services Segment revenue for the year ended December 31, 2015 increased 39% to $6.0 million compared to $4.3 million for the year ended December 31, 2014. Hosted Telecommunications Services backlog, which is anticipated to be recognized within the next thirty-six to sixty months, increased 42% to $13.9 million at December 31, 2015 compared to a backlog of $9.8 million at December 31, 2014. Web Services Segment revenue for the year ended December 31, 2015 decreased 44% to $1.8 million, compared to $3.3 million for the year ended December 31, 2014.Revenue from our Web Services Segment declined due to our strategic decision to limit our provision of web services to our enterprise sized customers, our declining extended payment term agreements (EPTAs) cash collections and a decrease in website hosting customers. Consolidated operating expenses for the year ended December 31, 2015 decreased 11% or $1.5 million to $12.7 million compared to $14.2 million for the year ended December 31, 2014 1 On a GAAP basis, the Company reported a $(4.5) million net loss for the year ended December 31, 2015, or $(0.35) loss per diluted common share, compared to net loss of $(6.4) million or $(0.57) loss per diluted common share for the year ended December 31, 2014. Non-GAAP net loss was $(2.7) million for the year ended December 31, 2015, or $(0.23) loss per diluted common share, compared to a non-GAAP net loss of $(4.8) million or $(0.43) loss per diluted common share for the year ended December 31, 2014. EBITDA for the year ended December 31, 2015 was $(4.6) million compared to $(5.9) million for the year ended December 31, 2014.Adjusted EBITDA for the year ended December 31, 2015 was $(2.9) million compared to $(4.6) million for the year ended December 31, 2014. Total cash and cash equivalents, excluding restricted cash, at December 31, 2015 was $1.5 million compared to $2.9 million at December 31, 2014. Cash used for operations for the year ended December 31, 2015 was $(3.0) million compared to $(4.4) million for the year ended December 31, 2014.Cash used for investing activities for the year ended December 31, 2015 was $4,000 compared to cash provided by investing activities of $2.1 million for the year ended December 31, 2014. Cash provided by financing activities for the year ended December 31, 2015 was $1.6 million compared to cash provided by financing activities of $2.1 million for the year ended December 31, 2014. Steven G. Mihaylo, Chief Executive Officer commented “I am pleased with the progress we have been making. We continue to keep a laser focus on expenses. We have improved our tracking of expenses substantially and expenses for the year were fully in line with our expectations. If this trend continues, which we expect it will, that bodes very well for our reaching break even and profitability in the near future. Obviously reducing expenses is not enough and I am also very encouraged by our sales trends. Our year over year increase in both backlog and hosted telecommunications service has been steady and has been in line with our expectations. We fully expect to continue to increase revenue quarter over quarter. Our solutions and phones are among the best in our industry. We effectively provide solutions for customers who need one phone, to customers who need thousands of phones. We have been particularly adept at working with large enterprise clients and crafting solutions that meet their needs, which we believe differentiates us in the industry and is one of the keys to our future growth.” Mihaylo continued “We just completed another successful CrexWorx conference. This is an opportunity for our dealer partners to work with our management and sales team to get in-depth training on the Crexendo suite of services. The conference allows us to show our latest innovations and how Crexendo’s Ride the Cloud ™ solutions can save their customers substantial amounts of money and increase productivity, while providing industry leading products and services. In addition, we get to show our dealer partners that our compensation package is amongst the best in the industry. I am very encouraged as I meet and work with our dealer partners.” “I am convinced this channel will also continue to grow Q over Q, and assist our reaching profitability. Our customers continue to be very pleased with our services, solutions and people. Our renewal rates have been very gratifying and we rarely lose any customers over our service or products.We continue to add qualified inside sales personnel and members to our dealer program, which we expect will increase our direct and dealer partner sales.I believe the future of the Company is very good, I continue to be firmly convinced we are in the right space, with the right products, right services and the right people.” Conference Call The Company is hosting a conference call today, March 1, 2016 at 5:30 PM EST. The telephone dial-in number is888-389-5988 for domestic participants and 719-325-2484 for international participants. The conference ID to join the call is 4888642.Please dial in five to ten minutes prior to the beginning of the call at 5:30 PM EST. 2 About Crexendo Crexendo is a hosted services company that provides hosted telecommunications services, hosted website services, broadband internet services, and website development software for businesses and entrepreneurs. Our services are designed to make enterprise-class hosting services available to small, medium-sized and enterprise-sized businesses at affordable monthly rates. Safe Harbor Statement This press release contains forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for such forward-looking statements. The words "believe," "expect," "anticipate," "estimate," "will" and other similar statements of expectation identify forward-looking statements. Specific forward-looking statements in this press release include information about Crexendo (i) being pleased with the progress made; (ii) continuing to keep a laser focus on expenses; (iii) improving the tracking of expenses, (iv)with expensesbeing fully in line withexpectations; (v)having the expectation that if those trends continue it bodes very well for reaching break even and profitability in the near future; (vi) being very encouraged by sales trends withyear over year increase in both backlog and hosted telecommunications servicebeing in line withexpectations; (vii) expecting to continue to increase revenue quarter over quarter; (viii)solutions and phones are among the best in our industry; (ix)effectively providingsolutions for customers who need one phone, to customers who need thousands of phones; (x) being particularly adept at working with large enterprise clients and crafting solutions that meet their needs which differentiates the Company in the industry and is one of the keys tofuture growth; (xi) completing another successful CrexWorx conference where dealer partners work with management and sales team to get in-depth training on the Crexendo suite of services; (xii)solutions can save dealer partner customers substantial amounts of money and increasetheir productivity while providing industry leading products and services; (xiii) compensation package for dealer partners is amongst the best in the industry; (xiv) dealer partnerchannel sales will also continue to grow Q over Q, and assist reaching profitability; (xv) customers being very pleased with services, solutions and people; (xvi) renewal rates being very gratifying with rarely losingany customers over service or products; (xvii)continuingto add qualifiedinside sales personnel and members to the dealer program which is expected to increase direct and dealer sales and (xviii) believing the future of the Company is very good and thatit is in the right space, with the right products and the right people. For a more detailed discussion of risk factors that may affect Crexendo’s operations and results, please refer to the company's Form 10-K for the year ended December 31, 2015 when filed subsequent to this press release; and Form 10-K for the year ended December 31, 2014, as well as Forms 10Q for 2015. These forward-looking statements speak only as of the date on which such statements are made and the company undertakes no obligation to update such forward-looking statements, except as required by law. 3 CREXENDO, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except par value and share data) December 31, Assets Current assets: Cash and cash equivalents $ $ Restricted cash Trade receivables, net of allowance for doubtful accounts of $35 as of December 31, 2015 and $49 as of December 31, 2014 Inventories 72 Equipment financing receivables Prepaid expenses Other current assets 15 1 Total current assets Certificate of deposit Long-term trade receivables, net of allowance for doubtful accounts of $24 as December 31, 2015 and $19 as of December 31, 2014 81 64 Long-term equipment financing receivables Property and equipment, net 33 68 Deferred income tax assets, net Intangible assets, net Goodwill Long-term prepaids Other long-term assets Total Assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $
